Exhibit 10.1

 

CTC MEDIA, INC.

SECOND AMENDMENT AGREEMENT

 

This Second Amendment Agreement (this “Amendment”) is made as of the 10th day of
June 2010 among CTC Media, Inc., a Delaware corporation (the “Company”), and the
stockholders of the Company listed on the signature pages hereto (individually,
a “Stockholder” and collectively, the “Stockholders”).

 

Preliminary Statements:

 

A.            The Company and the Stockholders are party to that certain
Stockholders’ Agreement dated as of May 12, 2006 (the “Original Agreement”), as
amended by the Amendment Agreement dated as of November 5, 2008 (the “First
Amendment” and, together with the Original Agreement, the “Agreement”).

 

B.            The Company and the Stockholders entered into the First Amendment
in connection with the election of a tenth member to the Company’s Board of
Directors.

 

C.            The Company and the Stockholders desire to amend certain
provisions of the Agreement to (i) extend the term of the Agreement and (ii) to
memorialize certain terms of the Original Agreement in light of the fact that
the Company’s Board of Directors has been reduced to nine members.

 

D.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

In consideration of the mutual covenants contained herein, and for other
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:

 

Agreements:

 

1.             Amendments.

 


(A)           SECTION 1.1(A) OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH SECTION 1.1(A) OF THE ORIGINAL AGREEMENT.


 


(B)           SECTION 1.1(I) OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


(C)           SECTION 8.3 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 


“TERMINATION.  THIS AGREEMENT SHALL TERMINATE ON THE EARLIER TO OCCUR OF (I) THE
DATE ON WHICH ALL STOCKHOLDERS AGREE IN WRITING TO TERMINATE THIS AGREEMENT AND
(II) JUNE 6, 2014; PROVIDED, HOWEVER, THAT SECTION 8.13 (GOVERNING LAW) AND
SECTION 8.14 (DISPUTE RESOLUTION) SHALL SURVIVE TERMINATION HEREOF.”


 

2.             General.

 


(A)           SECTION HEADINGS.  THE SECTION HEADINGS HEREIN ARE FOR THE
CONVENIENCE OF THE PARTIES AND IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AMENDMENT.

 

--------------------------------------------------------------------------------



 


(B)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AMENDMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AMENDMENT.


 


(C)           COMPLETE AGREEMENT.  EXCEPT AS EXPRESSLY AMENDED OR WAIVED HEREBY,
THE AGREEMENT REMAINS IN FULL FORCE AND EFFECT.  THIS AMENDMENT, TOGETHER WITH
THE AGREEMENT, CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR
AGREEMENT AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO SUCH SUBJECT
MATTER.


 


(D)           COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT. 
THIS AMENDMENT MAY BE EXECUTED BY FACSIMILE SIGNATURES.


 

****

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the day and year first written above.

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Boris Podolsky

 

 

Boris Podolsky

 

 

Chief Financial Officer

 

 

 

 

 

 

MTG RUSSIA AB

 

 

 

 

 

By:

/s/ Hans-Holger Albrecht

 

 

Director

 

 

 

Print name:

Hans-Holger Albrecht

 

 

 

 

 

 

By:

/s/ Mathias Hermansson

 

 

Director

 

 

 

Print name:

Mathias Hermansson

 

 

 

 

 

 

ALFA CTC HOLDINGS LIMITED

 

 

 

 

 

By:

/s/ Charalambos Michaelldes

 

 

Director

 

 

 

Print name: Charalambos Michaelldes

 

 

 

 

 

By:

/s/ Maria Pitta

 

 

Director

 

 

 

Print name: Maria Pitta

 

--------------------------------------------------------------------------------